

EXHIBIT 10.32
 
FIRST AMENDMENT to the May 26, 1993 License Agreement between ARCH
Development Corporation and GenVec, Inc.
 
This Amendment is effective as of December 31, 2001 between the University of
Chicago (the “University”), Dana Farber Cancer Institute, Inc. (“DFCI”), and
GenVec Corporation, a Delaware Corporation (“GenVec”).
 
WHEREAS, ARCH Development Corporation (“ARCH”), DFCI and GenVec entered into a
License Agreement effective on August 20, 1997 (the “Agreement”) that includes
various technologies discovered by Dr. Ralph Weichselbaum and colleagues while
at the University and Dr. Donald Kufe at DFCI;
 
WHEREAS, The University, under an agreement with its affiliated corporation,
ARCH has the right to license the Licensed Patents and other intellectual
property assigned to ARCH;
 
WHEREAS, GenVec, ARCH, DFCI and the University have identified a new invention
of Dr. Weichselbaum and colleagues at the University and DFCI which is deemed
complimentary to the business of GenVec but which does not fall within the
Licensed Patents found in Schedule A of the Agreement (the “Complimentary
Invention” as further described in Schedule A of this First Amendment);
 
WHEREAS, GenVec desires to include the Complimentary Invention in the terms of
the Agreement and also desires certain modifications of the terms and conditions
of the Agreement for the Complimentary Invention; and;
 
WHEREAS, ARCH or the University and DFCI are or will become an assignee of the
Complimentary Invention;
 
WHERAS, the University has completed an inter-institutional agreement with DFCI
giving the University the right to exclusively license the Complimentary
Invention;
 
WHEREAS, ARCH, DFCI and the University are willing to amend the Agreement to
include the Complimentary Invention and to include such other modifications to
the Agreement as are listed below.
 
NOW, THEREFORE, in consideration of the mutual promises set forth herein and
rights obtained thereby, it is agreed as follows:
 
 
1.
All references to “ARCH” in the Agreement shall be changed to “University”.

 
 
2.
Paragraph 3.A(1)(1) will be deleted in its entirety and replaced with the
following: “$* at the time of the filing in the United States by Licensee or any
Sublicensee of an NDA on a Licensed Product (such payment referred to as an “NDA
Fee”), provided a Licensed Product utilizes the Complimentary Invention.  If
Complimentary Invention is not utilized in an NDA on a Licensed Product, NDA”

 
*The asterisk denotes that confidential portions of this exhibit have been
omitted in reliance on Rule 24b-2 of the Securities Exchange Act of 1934. The
confidential portions have been submitted separately to the Securities and
Exchange Commission

 
 

--------------------------------------------------------------------------------

 
 
 
3.
Paragraph 3.B (2) will be amended to read as follows: “In the event that
Licensee or its Sublicensee enters into a license agreement with any third party
with respect to intellectual property rights which are necessary or useful for
Licensee’s practice of the Licensed Patents or the manufacture, use, import
and/or sale of any Licensed Product, Licensee and Sublicensees may offset any
payments made in accordance with such license agreements against any amounts
owed Licensors pursuant to Paragraph 3B herein, on a country-by-country basis,
up to a maximum of * of the amounts due under Paragraph 3B.  Any such amounts
which are not offset in any quarter may be carried forward until applied.”

 
 
4.
Paragraph 4.A(1) shall be amended to include “Fulbright and Jaworski;” after the
word “Borum” in line 3.

 
 
5.
Paragraph 5.A shall be amended to include

 
 
“Resources will be allocated to support this technology in conjunction with
GenVec’s ongoing program to advance TNFerade as a product candidate.  These
resources will take several forms, including direct research funding of
chemoinduction research in the laboratory of Ralph Weichselbaum, and internal
work at GenVec to confirm hypotheses surrounding the chemoinduction work.  Upon
generation of appropriate clinical data surrounding this technology and gaining
required approvals to pursue clinical studies in this area, GenVec anticipates
applying further resources to the technology, leading to development of safety
and efficacy packages.”

 
 
6.
Paragraph 5.B. shall be amended as follows: “For the Complimentary Invention and
within thirty (30) days of June 30th during the term of this Agreement, Licensee
shall make a written report to UCTech, in such detail as UCTech may reasonably
request, covering the preceding twelve (12) months and describing the progress
of Licensee towards achieving the development and commercialization of Licensed
Products relating to the Complimentary Invention.  Licensee agrees to
immediately notify UCTech in writing when commercial products are first sold and
when Licensee’s obligation to make running Royalty payments begins.

 
 
7.
Paragraph 11.E. is amended to read:

 
 
If to UCTech:
UCTech,

 
The University of Chicago

 
5640 South Ellis, Suite 405

 
Chicago, IL 60637

 
Attention: Director of Technology Transfer

 
 
If to GenVec:
GenVec Inc.

 
65 West Watkins Mill Rd.

 
Gaithersburg, MD 20878

 
Attention: President

 
With a copy to: Vice President, Corporate Development


 
2

--------------------------------------------------------------------------------

 

 
8.
Paragraph 11.H. shall be deleted in its entirety.

 
In all other respects the Agreement remains unmodified and in full force and
effect.
 
UCTech, DFCI and GenVec agree to the above amendments to the terms of the
License Agreement by the signing of this Amendment by their respective duly
authorized officers or representatives:
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective duly authorized officers or representatives on the Effective
Date above written.
 
UCTech
 
GenVec Corporation
     
By:
   
By:
       
Alan E. P. Thomas
 
Thomas Smart
     
Director of Technology Transfer
 
Senior Vice President of Corporate
Date:
2/13/2002
 
Development
         
Date:
2/27/2002



DFCI
     
By:
   
Ruth Emyanitoff
     
Director, Office of Technology Transfer
 
Date:
2/21/2002
 


 
3

--------------------------------------------------------------------------------

 